Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 was filed after the mailing date of the application on 11/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “low concentration” in claims 1, 12, and 13 is a relative term which renders the claim indefinite. The term “low concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2 and 14 depend on rejected claims, but fail to cure this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0315995 Reynier in view of US PGPub 2017/0170477 (Sakshaug), and further in view of US PGPub 2015/0364795 (Stefan)
With respect to claim 1, Reynier teaches a lithium-ion accumulator (battery) comprising a positive electrode (cathode) having an active material, a negative electrode (anode), and an electrolyte (PP 0026).  The positive electrode may comprise sacrificial lithium salts (PP 0034). The lithium salt may be a ketocarboxylate having the formula: 

    PNG
    media_image1.png
    114
    181
    media_image1.png
    Greyscale

(PP 0044-0046) which is a dilithium ketomalonate, and reads on the prelithiation agent of the instant claim.  The negative electrode comprises an active material such as a silicon-lithium alloy (PP 0064).  
Reynier fails to teach that the anode is silicon-dominant.  Sakshaug teaches an electrode which may be used in a lithium ion battery (PP 0044).  The electrode may be a composite comprising 15 to 85% silicon by weight (PP 0041) which is highly useful as an anode material having good electrochemical performance (PP 0287).  The silicon-carbon composite may be prelithiated by doping the cathode with a lithium-containing compound (PP 0290).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the silicon-carbon composite anode of Sakshaug for the anode of Reynier in order to improve the electrochemical performance of the battery.
Reynier further fails to teach a low concentration of the dilithium salt. Stefan teaches a prelithiation solution for lithium ion batteries (PP 0039).  The prelithiation solution may have a lithium content of 0.01 to 25 wt% (PP 0010), which allows for concentrations around 5 wt%.  The lithium salt may be a dilithium salt (PP 0040).  The amount of prelithiation salts is chosen such that residual amounts of salt need not be removed (PP 0066).  It would have been obvious to use 0.01 to 25 wt% of lithium in the prelithiation composition of Reynier, in combination with the anode of Sakshaug above, in order to reduce the amount of residual salt, as taught by Stefan.
With respect to claim 2, Reynier, Sakshaug, and Stefan fail to teach that the dilithium ketomalonate sacrificial salt irreversibly provides lithium to the anode during charge, however it is the same chemical composition used for the same function in a battery, and therefore one of ordinary skill in the art would expect that the sacrificial salt would irreversibly provide lithium to the anode during charge.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 	
With respect to claim 12, Reynier teaches that the sacrificial salt contributes lithium ions to form a passivation layer on the surface of the negative electrode during the first charge (PP 0030).  The passivation layer would be a prelithiation of the anode.
With respect to claim 13, Reynier teaches that the positive electrode may be formed by adding the sacrificial salt into the precursor composition of the positive electrode (PP 0034) (adding the sacrificial salt into a cathode material slurry), depositing the material on to a current collector (PP 0060), and drying (PP 0087).  The current collector may be a thin aluminum (PP 0086), which would read on a metal foil.
With respect to claim 14, Reynier fails to teach the prelithiation performed above the room temperature.  Stefan teaches that prelithiation is performed at a temperature above room temperature improve the kinetics of the process (PP 0034), which would reduce the oxidation potential.  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the prelithiation at a temperature above room temperature improve the kinetics of the process as taught by Stefan.

Response to Arguments
Applicant’s arguments, see pages 4-11, filed 06/23/2022, with respect to the rejection(s) of claim(s) 1, 2, 12, and 13 under Reynier and Bonhomme have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.  Applicant argues that it would not have been obvious to increase the silicon in the electrode of Reynier as Reynier merely teaches a graphite with a silicon-lithium alloy, and does not have a silicon-dominate anode. Sakshaug, as discussed above teaches a silicon-dominate anode which may be used in combination with the battery of Reynier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724            

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759